DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-15 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “shaping the second pieces of tuna fish to produce tuna output ware with a uniform size and a same weight as the one or more first pieces of tuna fish”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at par. 0035 shaping, the shaping as described is a “reshaping” process and thus the specification is silent to shaping the second pieces while maintaining “a uniform size” “as the one or more first pieces of tuna fish” since any degree of “reshaping” would change the size relative the first piece of fish.

Claims 1-3, 5, 7-15 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “shaping the second pieces of tuna fish to produce tuna output ware with a uniform size and a same weight as the one or more first pieces of tuna fish”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claims 1-3, 5, 7-15 and 24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “shaping” and “reshaping” of a second product relative a first product, the specification does not reasonably provide enablement for “shaping the second pieces of tuna fish to produce tuna output ware with a uniform size and a same weight as the one or more first pieces of tuna fish”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to shaping to form a uniform size after shaping of subsequent products, the teaching of forced shaping without affecting the size of the product is not disclosed in the specification and thus the phrase of claims 1 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claim 1 can be used as claimed and whether claim 1 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim reads on “shaping the second pieces of tuna fish to produce tuna output ware with a uniform size… as the one or more first pieces of tuna fish” where “shaping includes” under pressure or pressing.  The specification discloses the “shaping” step as “reshaping” and the “shaping includes” under pressure or pressing thus the specification is silent to how a compressed product or reshaped product maintains a same, i.e. uniform size as prior to shaping.
(b) There is no direction or guidance presented for “shaping the second pieces of tuna fish to produce tuna output ware with a uniform size… as the one or more first pieces of tuna fish” where “shaping includes” under pressure or pressing.  The specification discloses the “shaping” step as “reshaping” and the “shaping includes” under pressure or pressing thus the 
 (c) There is an absence of working examples concerning “shaping the second pieces of tuna fish to produce tuna output ware with a uniform size… as the one or more first pieces of tuna fish” where “shaping includes” under pressure or pressing.  The specification discloses the “shaping” step as “reshaping” and the “shaping includes” under pressure or pressing thus the specification is silent to examples of a compressed product or reshaped product which maintains a same, i.e. uniform size as prior to shaping.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3, 5, 7-15 and 24.

Claims 1-3, 5, 7-15 and 24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for cutting the first piece of fish product into second pieces of fish product, that the second pieces of cut fish product can have the same weight relative one another or that the combination of individual second pieces weight can be a same weight as the first piece.  The specification does not reasonably provide enablement for “shaping the second pieces of tuna fish to produce tuna output ware with…. a same weight as the one or more first pieces of tuna fish”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification teaches cutting the first piece of fish product into second pieces of fish product, and that the second pieces of cut fish product have the same weight relative one another or the combination of second pieces is a same weight of the first piece, the specification is silent to after cutting to produce multiple, i.e. second pieces, i.e. cut from the whole of first fish product or producing multiple from the first such that the weight of individual second pieces are the same weight as the weight of the first piece is not disclosed in the specification and thus the phrase of claims 1 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of claim 1 can be used as claimed and whether claim 1 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 1 it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since claim 1 reads on after cutting to produce multiple pieces (second pieces) from a first, “shaping the second pieces of tuna fish to produce tuna output ware with a… same weight as the one or more first pieces of tuna fish”.  Though the specification discloses the second pieces, i.e. cut from the whole of first fish product or producing multiple from the first such that the weight of individual second pieces are the same weight or the combination of pieces is the same weight as the first piece.  The specification is silent to how each individual, multiple “pieces” can singularly have a same weight as the first “piece”.
(b) There is no direction or guidance presented for “shaping the second pieces of tuna fish to produce tuna output ware with a… same weight as the one or more first pieces of tuna fish” such that individual, multiple “pieces” can singularly have a same weight as the first “piece”.
(c) There is an absence of working examples concerning “shaping the second pieces of tuna fish to produce tuna output ware with a… same weight as the one or more first pieces of tuna fish” such that individual, multiple “pieces” can singularly have a same weight as the first “piece”.
		In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3, 5, 7-15 and 24.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected due to the phrase “shaping the second pieces of tuna fish to produce tuna output ware with a uniform size and a same weight as the one or more first pieces of tuna fish, 
wherein the shaping includes,

Claim 7 is rejected due to the phrase “before or after freezing” since the term “freezing” lacks antecedent basis.
Claim 7 is rejected due to the phrase “is sliced” since the term “sliced” lacks antecedent basis and thus it is unclear if the phrase is with respect to “cutting” of claim 1, with respect to a distinct and different step from cutting, i.e. slicing or something different altogether.
Claim 8 is rejected due to the phrase “prior to freezing” since the term “freezing” lacks antecedent basis.
Claim 10 is rejected due to the phrase “the second piece ware” since the term lacks antecedent basis
Claim 10 is rejected due to the phrase “the first item of tuna fish includes a plurality of first pieces corresponding to the target weight and is adapted to the size of the second piece ware being formed” since it is unclear how a first item can correspond or be adapted to a second piece which is formed from the first piece. 
Claim 10 is rejected due to the phrase “the first item of tuna fish includes a plurality of first pieces corresponding to the target weight and is adapted to the size of the second piece ware being formed” since it is unclear what is encompassed by the phrase “adapted to”.  The phrase “adapted to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “adapted to”; it is unclear as to what degree of difference is encompassed by this phrase, if not “adapted to”.
The phrase “the output ware tuna fish has an appearance of a tuna steak” in claim 13 is rejected, as it is a relative term, which renders the claim indefinite. The term “has an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Groneberg-Nienstedt (20090246333) in view of Lapeyre (3800363).
A method of processing fish, comprising: 
optically scanning (par. 0023) a position (par. 0023;scanning area, cutting line area; relative fish), shape (par. 0023 volume; any shape; relative all fish have shape) and size (par. 
calculating at least one cutting pattern for the first item of fish (par. 0023), wherein the calculation of the cutting pattern includes an optimization process that determines a necessary volume (par. 0023) to achieve a target weight after the cutting (par. 0022), as well as defining the cutting pattern (par. 0023) to include at least one cutting line oriented according to a fiber direction (par. 0022 cut relative off-cut; cut pattern; par. 0020 3-D shape) of the first item of fish determined by scanning (par. 0022 cut relative off cut),
cutting the one or more first pieces of tuna fish according to the cutting pattern along the at least one cutting line (par. 0023) that is oriented according to the fiber direction (cut vs. offcut), into second pieces of fish (par. 0020, 0022; after cutting; off cuts),
shaping (par. 0030) the second pieces of tuna fish (par. 0021 last 3 lines combined cluster) to produce tuna output ware with a uniform size and a same weight as the one or more first pieces of tuna fish (par. 0022 portion control), 
wherein the shaping includes,
placing the second pieces of tuna fish (par. 0021 combined to form cluster) into a pressing device (par. 0026; par. 0032), and shaping the second pieces of tuna fish into the output ware of a desired form with a desired target weight and desired shape under pressure in a mold (par. 0026 pressing device; par. 0031; punch of shaper) and/or by a contoured (par. 0031; shape) pressing ram (par. 0031 punch of shaper).
With respect to oriented according to fiber direction, in a first instance Groneberg-Nienstedt teaches determining by scanning cut lines which reduce or eliminate “off cuts” where a fiber direction in a first instance is taken to teach according to fiber direction relative minimized off cuts, where determined by scanning is defined by the at least one cutting line to minimize off cuts, or in the instant case “according to fiber direction”.
Alternatively, since Groneberg-Nienstedt teaches determining by scanning cut lines which reduce or eliminate “off cuts” one of ordinary skill in the art would have been motivated to look to the art of cutting fish products as taught by Lapeyre.
Though teaching fish meat (par. 0009), Groneberg-Nienstedt is silent to tuna fish. 
Groneberg-Nienstedt teaches meat products including fish (par. 0009) and even more specifically optical detecting to achieve a pre-defined final cut fish products.
Lapeyre teaches cutting of fish, specifically that it is known to optically cut tuna fish specifically. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to choose a specific fish type from the broadly taught fish the motivation being achieving shaped and sized cuts of specific meat such as tuna fish as taught by Lapeyre regardless of the meat product as taught by Groneberg-Nienstedt and obtaining both controlled portion size and shape (par. 0033).
Alternatively, with respect to consideration of the fiber position of the tuna fish meat or the cutting pattern is defined for the orienting of the fibers of the tuna fish meat. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to consider fiber position of the meat such as to provide the calculated cutting line to minimize the quantity of off cuts that cannot be used as taught by Groneberg-Nienstedt.  It would have further been obvious to one of ordinary skill in the art to consider fiber position to achieve the correct portion size and weight since such is the decisive criterion to allow the meat to be further processed as further taught (par. 0022).
Though silent to a cutting angle of between 45-120 degrees, Groneberg-Nienstedt does teach cutting to achieve an optimal cut.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to claim a desired cutting angle for its art recognized purpose of cutting at an angle to minimize the quantity of off cuts that cannot be used as taught by Groneberg-Nienstedt and achieving the correct portion size and weight since such is the decisive criterion to allow the meat to be further processed as further taught (par. 0022).
After cutting the first item of fish, sorting the second pieces of tuna fish (par. 0021 last 4 lines; weight too low, combined), such that
•    second pieces of fish having the target weight and a desired shape are sent on for further processing without shaping (par. 0021 last 4 line; another processing method or combined into cluster),
•    second pieces of tuna fish cuts which are lighter than the target weight are sorted out for processing in another process (par. 0021) or combined into a combination of third pieces of fish (par. 0021; cluster) so that the total of the weights of the third pieces of fish correspond to the target weight (par. 0021; supplied to the method described to achieve portion control (par. 0022).
The second pieces of fish are placed in the pressing device (par. 0026; par. 0030), though silent to such that the pressing force is applied parallel or transversely to the fiber direction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
The first item of fish is sliced before (par. 0026) freezing and after the optical scanning (par. 0023).
Though silent to the first item of fish is cooked prior to freezing and the optical scanning, Groneberg-Nienstedt does teach cooking the shaped meat product (par. 0020) where the order of cooking does not alter the principals taught, specifically producing shaped meat portions having a precise weight and with a predefined shape (par. 0036).
It is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case cooking the shaped meat product prior to freezing and scanning as opposed to after since the order of cooking does not alter the principals taught, specifically producing shaped meat portions having a precise weight and with a predefined shape (par. 0036).
In the instance the first item of fish includes a plurality of first pieces, assembling the first pieces such that fiber structures of the pieces are oriented substantially parallel to each other.  Though silent to how the fibers are oriented, the prior art does teach combining pieces into a cluster.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired fiber orientation during assembling relative a finally desired product as desired by both and further for the purpose of provide the calculated cutting line to minimize the quantity of off cuts that cannot be used as taught by Groneberg-Nienstedt. 
It would have further been obvious to one of ordinary skill in the art to consider fiber position to achieve the correct portion size and weight since such is the decisive criterion to allow the meat to be further processed as further taught (par. 0022).

The first item of fish is preshaped prior to the optical scanning in frozen or unfrozen state (par. 0021; combined into clusters).
The first item of is refrigerated to a temperature below -5°C. (par. 0029).
Though silent to the output ware has an appearance of a tuna steak, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired shape relative a finally desired product as desired by both and further for the purpose of orientating edible loin portions from associated waste meat portions and achieving tuna fish steak as taught by Lapeyre (col. 3 lines 37-45).
Marinating the first item of fish, the second pieces of fish or the output ware (par. 0025).
The first item of fish is a plurality of first pieces (par. 0021) the method further comprising portioning by cutting according to the cutting pattern such that the fiber direction is substantially retained (whole item after off cut, product does not change; par. 0021).
Though silent to automated final packaging, Lapeyre does teach packaging after cutting.  Thus it would have been obvious to one of ordinary skill in the art to teach packaging of the tuna fish since such is typical of processed fish as taught by Lapeyre.  
It would have been obvious to one of ordinary skill in the art to teach broadly providing an automatic or mechanical means for final packaging the motivation being achieving the same result of packaging as taught and thus is not sufficient to distinguish over the prior art.

Response to Arguments
With respect to applicants urging the prior art is silent to according to a fiber direction.  It is noted in a first instance Groneberg-Nienstedt is taken to teach according to fiber direction relative minimized off cuts, where determined by scanning is defined by the at least one cutting line to minimize off cuts, or in the instant case “according to fiber direction”.
Alternatively, with respect to consideration of the fiber position of the tuna fish meat or the cutting pattern is defined for the orienting of the fibers of the tuna fish meat. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to consider fiber position of the meat such as to provide the calculated cutting line to minimize the quantity of off cuts that cannot be used as taught by Groneberg-Nienstedt.  
It would have further been obvious to one of ordinary skill in the art to consider fiber position to achieve the correct portion size and weight since such is the decisive criterion to allow the meat to be further processed as further taught (par. 0022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE102005016159 directed to shaping and forming of fish.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/             Primary Examiner, Art Unit 1792